CRAWLEY, Presiding Judge,
concurring specially.
I concur specially in this case to address my concerns regarding the child’s permanent placement. Under the circumstances presented in this case, the trial court was within its discretion to determine that the Cleburne County Department of Human Resources should no longer be required to exert efforts to reunite S.B. and her child. However, when a trial court makes a determination, under Ala.Code 1975, § 12-15-65(m), that the Department of Human Resources no longer must continue its “reasonable efforts” to reunite a parent and his or her child, the trial court is then obligated under Ala.Code 1975, § 12-15-65(n), to hold a permanency hearing as provided in § 12-15-62 within 30 days. Following the resolution of this appeal, such a hearing must be conducted at the *1185trial court level so that the mandatory requirements of § 12 — 15—65(n) can be met.